PER CURIAM.
This cause came before the court upon a petition for writ of certiorari. The Court, after reviewing the file, notes that the petitioner seeks to have reviewed a judgment of the 'Circuit Court of Dade County, Florida, dated May 27, 1957, and that the petition was not filed until August 16, 1957. More than 60 days having lapsed between the date of the order to be reviewed and the date of filing the petition, it is therefore ordered that, pursuant to Florida Appellate Rule 4.5, subd. c, the petition for writ of certiorari is hereby dismissed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.